The statement of the case as contained in the opinion of the majority of the court is adopted. I do not understand the court to hold that a municipal corporation of a town less than 1000 inhabitants chartered under a special act of the Legislature can not be abolished or repealed by a general act on the subject which embraces or is intended to repeal the special act. If such is the contention, the authorities are against the opinion. Black, Stat. Const., 818; Endl. Interp. of Stats., sec. 230. Now, the statute in force at the time the corporation of Zavalla was attempted to be abolished was article 615, Revised Statutes 1895, which reads as follows: "When fifty of the voters of any incorporated town or village shall desire the abolishment of such corporation they may petition the county judge to that effect, who shall thereupon order an election to be held in such town or village," etc. Certainly, this statute is broad enough in its terms to embrace corporations, whether chartered by general or special law. It uses the expression, "any incorporated town or village," and, it occurs to me, was intended to authorize all towns and villages of the population stated to abolish their charter. It did not, in terms, abolish them, but accorded to every town and village in the State the privilege of abolishing its corporation, whether by general or special act; and then, under another article of the Civil Code, they were authorized to reincorporate under the general law, which the record shows was done. There is no question raised as to the regularity of either the abolishment or the reincorporation, but it simply held by a majority of the court that the statute in question did not authorize the town of Zavalla to abolish its corporation, because it was chartered under the special act, and the general law did not apply. Of course, I agree that under the decisions of the Supreme Court if the old town of Zavalla, which was attempted to be abolished eighteen years ago, was not legally abolished, then the new town of Troupe, though it has been in existence as a municipal corporation for about eighteen years, has no legal status.
I am also inclined to disagree with my brethren upon the other proposition contained in the opinion; that is, it is held that the town of Troupe could not, by an ordinance, punish an obstruction of a street by a less fine than that imposed under a State law. Article 594 of the Revised Statutes vests in the board of aldermen exclusive control of the streets and alleys and other public places within the corporate limits. This would authorize them not only to regulate, but to abolish, the streets, if it seems necessary in their discretion; and, inasmuch as exclusive authority is vested in the municipality in regard to streets, they would seem to have the privilege of passing such an ordinance in that regard as they may see proper. Echols v. State, 12 Texas Crim. App., *Page 381 
616; State v. Jones, 18 Tex. 874; Reuter v. State,43 Tex. Crim. 572, 4 Texas Ct. Rep., 708. I accordingly believe that the town of Troupe is properly incorporated under the general law, and that, having exclusive control of the streets, it could impose such regulations and such fines in regard thereto as it may deem proper.